Case: 20-20295      Document: 00515782144          Page: 1     Date Filed: 03/16/2021




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           March 16, 2021
                                    No. 20-20295
                                                                           Lyle W. Cayce
                                                                                Clerk
   Reginald Anokwuru,

                                                             Plaintiff—Appellant,

                                        versus

   City of Houston; Officer M.R. Francis,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-2209


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          Reginald Anokwuru appeals the district court’s Rule 12(b)(6)
   dismissal of his 42 U.S.C. § 1983 claims, which stem from his arrest in
   October 2017. He primarily alleges that Officer M.R. Francis arrested him
   without probable cause, maliciously prosecuted him, and racially
   discriminated against him. He also contends that the City of Houston is liable
   for failing adequately to train its police officers. The district court dismissed
   Anokwuru’s claims. We AFFIRM.
Case: 20-20295     Document: 00515782144          Page: 2   Date Filed: 03/16/2021

                                   No. 20-20295


                                        I.
                                        A.
         In June 2017, the Houston Police Department (HPD) and Officer
   Francis investigated an alleged “gang rape,” involving one adult female
   victim and three adult males of Nigerian or African descent. During an
   interview, the victim recounted that she was engaged in consensual conduct
   with “Idris” when two other men, “Jay” and “CheChe,” entered the room
   and raped her while Idris watched.
         A month into the investigation, Adeolu Thompson-John, who is also
   known as “Jay,” provided a statement to Officer Francis, asserting that he
   and his friends, Idris and “Chidera,” engaged in consensual sex with the
   victim.   Relying on Jay’s statement, Officer Francis suspected that
   Anokwuru, whose nickname is “Chidera,” was the man the victim identified
   as “CheChe.”
         Officer Francis thereafter contacted Anokwuru.          According to
   Anokwuru, Officer Francis asked for information about Jay and Idris,
   “accus[ed] him, underhandly, of raping the complainant,” and demanded
   that he submit to a formal interview. Anokwuru responded that he did not
   know Jay or Idris and declined any further interview.
         In time, HPD and Officer Francis decided to prosecute Anokwuru
   based on the victim’s and Jay’s statements. In September, a grand jury
   indicted Anokwuru of one count of aggravated sexual assault of an adult.
   Magistrate Judge Blanca Villa Gomez then issued a warrant to arrest and
   detain Anokwuru. HPD officers executed the warrant, and Anokwuru was
   arrested on October 14, 2017. He appeared before a magistrate judge that day
   who found probable cause for further detention and set bond at $30,000.
   Anokwuru bonded out of jail the next day.
         Following Anokwuru’s indictment, the Harris County District
   Attorney’s Office presented pictures of Anokwuru to the victim. After




                                        2
Case: 20-20295     Document: 00515782144           Page: 3   Date Filed: 03/16/2021

                                    No. 20-20295


   viewing the pictures, the victim definitively responded that Anokwuru was
   not one of her three assailants. As a result, the district attorney’s office
   “promptly dismissed” the case against Anokwuru, noting: “No probable
   cause exists at this time to believe [Anokwuru] committed the offense[.]”
                                         B.
          On June 19, 2019, Anokwuru filed a civil-rights action against the City
   of Houston and HPD, asserting claims for false arrest and malicious
   prosecution under both 42 U.S.C. § 1983 and Texas state law. Anokwuru
   alleged that he was wrongfully arrested based on the similarity of his name
   “to the real suspect” and HPD’s failure to use a “simple line-up procedure”
   before his arrest. He sought $1,000,000 in actual damages and $10,000,000
   in punitive damages. The City and HPD responded by filing a Rule 12(b)(6)
   motion to dismiss Anokwuru’s complaint. They argued that (1) HPD was
   not a proper party; (2) governmental immunity protected the City from
   Anokwuru’s state-law tort claims; (3) Anokwuru failed to provide timely
   notice of the state-law tort claims; and (4) Anokwuru’s § 1983 claims against
   the City were barred under Monell v. Department of Social Services, 436 U.S.
   658 (1978). On the heels of the defendants’ motion to dismiss, Anokwuru
   moved for leave to amend his original complaint, which the magistrate judge
   granted.
          Anokwuru filed his first amended complaint in September 2019. He
   added factual allegations concerning the alleged “gang rape” and some
   cursory allegations related to the defendants’ policies and policymakers. He
   dismissed his state-law claims but maintained claims under § 1983 that his
   Fourth and Fourteenth Amendment rights—to be free from false arrest and
   malicious prosecution—had been violated. Finally, he asserted an alternative
   theory of municipal liability, that the City had a policy of “failing to train,
   supervise, and discipline its employees” that likewise violated § 1983.
          Anokwuru’s amended pleading prompted the City and HPD to file a
   second Rule 12(b)(6) motion to dismiss. This second motion largely recited




                                         3
Case: 20-20295      Document: 00515782144           Page: 4    Date Filed: 03/16/2021

                                     No. 20-20295


   the arguments for dismissal set forth in their first motion, except the City also
   challenged Anokwuru’s assertion that it violated § 1983 by failing to train its
   police officers concerning the proper use of lineups.
          The parties convened at a scheduling conference on October 17, 2019.
   There, Anokwuru orally moved to amend his complaint again.                  The
   magistrate judge granted the motion and set a one-week deadline, with the
   understanding that Anokwuru would drop HPD as a defendant, add
   individual officers who were involved in the arrest, and respond to the City
   and HPD’s second motion to dismiss.
          Instead of filing a second amended complaint on the due date,
   Anokwuru filed an opposed “Second Motion for Leave to Amend the
   Complaint” and attached his proposed complaint to the motion. This
   version of the complaint did not drop HPD but named six additional
   defendants: Officers Francis, Orellana, LaFountain, and Lundy, HPD Chief
   of Police Art Acevedo, and Houston Mayor Sylvester Turner. Other than
   adding these defendants, however, the putative second amended complaint
   mirrored his first amended complaint. Anokwuru then filed a response to the
   City and HPD’s Rule 12(b)(6) motion to dismiss his first amended complaint.
          The parties met again at a status conference on February 4, 2020.
   Because Anokwuru’s proposed second amended complaint lacked details
   concerning the individual officers’ actions that had been promised at the last
   conference, the magistrate judge reversed her previous ruling and denied
   Anokwuru’s motion for leave to file the second amended complaint. The
   magistrate judge observed: “[I]f you want to pursue any claim against the
   individuals, you’re going to have to do better than this, . . . [y]ou can’t just
   lump everyone together[.]” The magistrate judge then “un-moot[ed]” the
   City and the HPD’s motion to dismiss the first amended complaint, which
   both parties had by then fully briefed.
          Before the court ruled on the defendants’ dispositive motion,
   Anokwuru moved for a third time for leave to amend. In the newest version




                                             4
Case: 20-20295      Document: 00515782144          Page: 5   Date Filed: 03/16/2021

                                    No. 20-20295


   of his pleading, Anokwuru alleged claims against only two defendants: the
   City and Officer Francis. The claims remained the same for the most part,
   but Anokwuru added factual allegations concerning Officer Francis’s actions
   and the City’s municipal policies and practices. Anokwuru also asserted that
   the City and Officer Francis “fail[ed] to meaningfully investigate [the] sexual
   assault” and that Officer Francis “put together an arrest warrant and had
   other officers arrest [Anokwuru] without probable cause.” In the fact section
   of his proposed third amended complaint, Anokwuru also alleged a violation
   of his right to equal protection under the Fourteenth Amendment.
          The City opposed Anokwuru’s third motion for leave to amend. On
   behalf of itself and Officer Francis, the City argued that further amendment
   of Anokwuru’s complaint would be futile and incorporated the arguments it
   made in its (still-pending) Rule 12(b)(6) motion to dismiss the first amended
   complaint. The City also asserted that Officer Francis was protected from
   suit by qualified immunity. Anokwuru did not file a reply.
          The magistrate judge issued a Memorandum and Recommendation
   that addressed both Anokwuru’s third motion for leave to amend and the
   City’s motion to dismiss the first amended complaint.           In short, the
   magistrate judge granted Anokwuru leave to amend, allowing Anokwuru’s
   third amended complaint to serve as the operative complaint. But the
   magistrate judge also recommended granting the City’s pending motion to
   dismiss and dismissing all claims against the City and Officer Francis.
          Responding to the magistrate judge’s recommendation to dismiss all
   his claims, Anokwuru filed objections in the district court and moved to
   amend his complaint for a fourth time. On June 4, 2020, the district court
   adopted the magistrate judge’s Memorandum and Recommendation, denied
   further leave to amend, and entered final judgment dismissing all claims.
   This appeal followed.




                                         5
Case: 20-20295      Document: 00515782144           Page: 6     Date Filed: 03/16/2021

                                     No. 20-20295


                                          II.
          Anokwuru asserts three issues on appeal: (A) whether the district
   court erred by dismissing his constitutional claims; (B) whether the district
   court erred by denying his last motion for leave to amend; and (C) whether
   the district court erred in its sua sponte dismissal of his claims against Officer
   Francis. We address each issue in turn.
                                          A.
          This court reviews the district court’s grant of a motion to dismiss de
   novo. Budhathoki v. Nielsen, 898 F.3d 504, 507 (5th Cir. 2018). We accept
   all well-pled facts as true, drawing all reasonable inferences in the nonmoving
   party’s favor. Heinze v. Tesco Corp., 971 F.3d 475, 479 (5th Cir. 2020). But
   we do not accept as true legal conclusions, conclusory statements, or “‘naked
   assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557
   (2007)). To survive a Rule 12(b)(6) motion to dismiss, “[f]actual allegations
   must be enough to raise a right to relief above the speculative level.”
   Twombly, 550 U.S. at 555.
          Title 42 U.S.C. § 1983 provides in relevant part:
          Every person who, under color any statute, ordinance,
          regulation, custom, or usage, of any State . . . subjects, or causes
          to be subjected, any citizen of the United States or other person
          within the jurisdiction thereof to the deprivation of any rights,
          privileges, or immunities secured by the Constitution and laws,
          shall be liable to the party injured in an action at law, suit in
          equity, or other proper proceeding for redress[.]
   “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must plead
   two—and only two—allegations.” Arnold v. Williams, 979 F.3d 262, 266 (5th
   Cir. 2020) (cleaned up). “First, the plaintiff must allege that some person
   has deprived him of a federal right.” Id. “Second, he must allege that the




                                           6
Case: 20-20295      Document: 00515782144          Page: 7    Date Filed: 03/16/2021

                                    No. 20-20295


   person who has deprived him of that right acted under color of state or
   territorial law.” Id.
          Anokwuru argues on appeal that he plausibly pled four distinct
   constitutional violations under the Fourth and Fourteenth Amendments:
   (1) false arrest; (2) malicious prosecution; (3) equal protection; and (4)
   failure to train. The City disagrees and contends that Anokwuru failed to
   allege sufficient facts that could establish any constitutional violation, such
   that the district court’s dismissal for failure to state a claim was proper. We
   examine each claim seriatim.
          1.     False Arrest
          Anokwuru first asserts that the district court erred by dismissing his
   false arrest claim. He contends that his Fourth Amendment rights were
   violated because he was arrested without probable cause. Aligning with the
   district court’s decision, the City counters that the arrest was reasonable and
   established no constitutional violation. We agree with the City.
          To prevail on a § 1983 false arrest claim, Anokwuru must show “that
   [the arresting officers] did not have probable cause to arrest him.” Haggerty
   v. Tex. S. Univ., 391 F.3d 653, 655 (5th Cir. 2004); see also Brown v. Lyford,
   243 F.3d 185, 189 (5th Cir. 2001) (internal quotation marks omitted) (“The
   constitutional tort of false arrest . . . require[s] a showing of no probable
   cause.”). Moreover “if facts supporting an arrest are placed before an
   independent intermediary such as a magistrate or grand jury, the
   intermediary’s decision breaks the chain of causation for false arrest,
   insulating the initiating party.” Deville v. Marcantel, 567 F.3d 156, 170 (5th
   Cir. 2009) (citation omitted); see also Shields v. Twiss, 389 F.3d 142, 150 (5th
   Cir. 2004).
          The district court determined that because a grand jury had indicted
   Anokwuru before he was arrested, the chain of causation for the alleged false
   arrest was broken, insulating Officer Francis, and the City, from liability.




                                          7
Case: 20-20295      Document: 00515782144           Page: 8    Date Filed: 03/16/2021

                                     No. 20-20295


   Indeed, Anokwuru’s third amended complaint affirmatively states that he
   was indicted by a grand jury. The indictment is also contained in the record
   as an exhibit to the City’s operative motion to dismiss. See Walker v.
   Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019) (citation
   omitted) (“When a defendant attaches documents to its motion that are
   referred to in the complaint and are central to the plaintiff’s claims, the court
   may also properly consider those documents.”).
          But sometimes there is more to the analysis; the independent-
   intermediary doctrine is not absolute. An officer can still be liable if the
   officer “deliberately or recklessly provides false, material information for use
   in an affidavit” or “makes knowing and intentional omissions that result in a
   warrant being issued without probable cause.” Melton v. Phillips, 875 F.3d
   256, 264 (5th Cir. 2017) (en banc) (emphasis omitted) (discussing Franks v.
   Delaware, 438 U.S. 154 (1978)); see also Hart v. O’Brien, 127 F.3d 424, 434
   (5th Cir. 1997) (applying Franks to § 1983 claims), abrogated on other grounds
   by Kalina v. Fletcher, 522 U.S. 118 (1997).
          Anokwuru appears to argue that we should reverse the district court’s
   dismissal, based on Franks. Specifically, he asserts the district court failed to
   address whether he sufficiently pled allegations demonstrating Officer
   Francis’s reckless failure to disclose material facts to the grand jury and the
   magistrate judge. See Melton, 875 F.3d at 264. We acknowledge Anokwuru’s
   point. The district court, adopting the magistrate judge’s recommendation,
   concluded: “[Anokwuru] failed to allege that Officer Francis knowingly or
   intentionally made any false statement in procuring the warrant, and nothing
   in the complaint suggests that Officer Francis falsified any information.”
   Absent is any discussion regarding any reckless conduct on the part of Officer
   Francis. Nevertheless, Anokwuru’s claim still fails.
          In his third amended complaint, Anokwuru alleges that “Officer M.
   R. Francis put together an arrest warrant and had other officers arrest
   [Anokwuru] without probable cause.” He further alleges that this action was




                                          8
Case: 20-20295        Document: 00515782144          Page: 9   Date Filed: 03/16/2021

                                      No. 20-20295


   intentional. At essence, Anokwuru accuses Officer Francis of pursuing a lead
   without probable cause. But Anokwuru fails to allege anything akin to a
   specific allegation that Officer Francis “deliberately or recklessly” provided
   false information to either the grand jury or magistrate judge. To the extent
   Anokwuru’s allegations suggest that Officer Francis withheld information,
   we find that these allegations likewise do not rise “above the speculative
   level.” Twombly, 550 U.S. at 555. Therefore, the district court did not err by
   dismissing Anokwuru’s false arrest claim.
             2.    Malicious Prosecution
             Anokwuru’s malicious prosecution claim can readily be resolved. To
   begin, it appears Anokwuru abandons this claim on appeal. In the only
   notable mention of this claim in his briefing, he describes the district court’s
   holding: “As to Anokwuru’s malicious prosecution claim, Judge Johnson
   held that [the] Fifth Circuit did not recognize an independent claim for
   malicious prosecution outside of any violations of a defendant’s
   constitutional rights.”
             This is an accurate statement of the law. There is no freestanding
   right under the Constitution to be free from malicious prosecution. Morgan
   v. Chapman, 969 F.3d 238, 245–46 (5th Cir. 2020); see also Castellano v.
   Fragozo, 352 F.3d 939, 953 (5th Cir. 2003) (en banc) (“[C]ausing charges to
   be filed without probable cause will not without more violate the
   Constitution. So defined, the assertion of malicious prosecution states no
   constitutional claim.”). Therefore, to the extent that Anokwuru does not
   concede the issue, the district court properly dismissed this claim as a matter
   of law.
             3.    Equal Protection
             Anokwuru also asserts that the district court erred by dismissing his
   § 1983 equal protection claim.          He contends that the district court




                                            9
Case: 20-20295     Document: 00515782144            Page: 10    Date Filed: 03/16/2021

                                     No. 20-20295


   impermissibly weighed the evidence in granting the City’s Rule 12(b)(6)
   motion. We disagree and affirm the district court’s dismissal.
          “The Equal Protection Clause directs that persons similarly situated
   should be treated alike.” Williams v. Bramer, 180 F.3d 699, 705 (5th Cir.
   1999) (citation omitted).     More specifically, to state a claim of racial
   discrimination under the Equal Protection Clause and § 1983, a plaintiff must
   plausibly allege two things.     First, he must allege that he was treated
   differently than persons similarly situated to him; second, he must allege that
   such treatment stemmed from discriminatory intent. Fennell v. Marion Indep.
   Sch. Dist., 804 F.3d 398, 412 (5th Cir. 2015) (citation omitted). “To establish
   discriminatory intent, a plaintiff must show that the decision maker singled
   out a particular group for disparate treatment and selected his course of
   action at least in part for the purpose of causing its adverse effect on an
   identifiable group.” Id. (cleaned up).
          Anokwuru’s third amended complaint fails on both counts. In the
   operative complaint, Anokwuru alleges that Officer Francis bore “some
   unplaced, ill-will against” him. Additionally, he asserts that he was charged
   “almost solely” because of his “ethnic or ethnic-sounding nickname.” But
   Anokwuru fails to allege that he was treated differently than a person who is
   similarly situated. Id. He likewise fails to allege that his treatment emanated
   from discriminatory intent. See id.; cf. Crain v. City of Selma, 952 F.3d 634,
   642 (5th Cir. 2020) (finding the same in the summary judgment context).
   Accordingly, we affirm the district court’s dismissal of this claim.
          4. Failure to Train
          Anokwuru’s final claim centers on the City’s alleged liability for its
   failure to train its officers. Even though the magistrate judge did not address
   Anokwuru’s failure-to-train claim, the district court nonetheless dismissed
   it. The court grounded its decision on its conclusion that Anokwuru failed to
   allege any violation of a constitutional right for which the City could be liable.
   We find the dismissal was proper.




                                          10
Case: 20-20295     Document: 00515782144           Page: 11    Date Filed: 03/16/2021

                                    No. 20-20295


          Generally, to prove municipal liability under § 1983, a plaintiff must
   prove three elements: a policymaker; an official policy or custom; and a
   violation of constitutional rights whose moving force is the policy or custom.
   See Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing
   Monell, 436 U.S. at 694). “A municipality’s failure to train its police officers
   can without question give rise to § 1983 liability.” World Wide St. Preachers
   Fellowship v. Town of Columbia, 591 F.3d 747, 756 (5th Cir. 2009). To state a
   cognizable failure-to-train claim, a plaintiff has to plead facts plausibly
   demonstrating that: (1) the municipality’s training procedures were
   inadequate, (2) the municipality was deliberately indifferent in adopting its
   training policy, and (3) the inadequate training policy directly caused the
   violations in question. Id.
          Anokwuru’s third amended complaint again misses the mark. The
   complaint baldly alleges that the City failed to train Officer Francis; that
   Officer Francis failed to conduct a lineup procedure; and that these failures
   amounted to a deliberate indifference to Anokwuru’s constitutional rights.
   Even resolving all questions of fact and any ambiguity in controlling law in
   Anokwuru’s favor, see Lewis v. Fresne, 252 F.3d 352, 357 (5th Cir. 2001), “[i]n
   order for ‘liability to attach based on an “inadequate training” claim, a
   plaintiff must allege with specificity how a particular training program is
   defective.’” Zarnow v. City of Wichita Falls, 614 F.3d 161, 170 (5th Cir. 2010)
   (quoting Roberts v. City of Shreveport, 397 F.3d at 287, 293 (5th Cir. 2005)).
          Indeed, a plaintiff must plausibly allege that the municipality was
   deliberately indifferent to the need for proper training. World Wide St.
   Preachers Fellowship, 591 F.3d at 756. A plaintiff may do so by alleging that
   the municipality had “[n]otice of a pattern of similar violations,” which were
   “fairly similar to what ultimately transpired.” Sanders–Burns v. City of Plano,
   594 F.3d 366, 381 (5th Cir. 2010) (citation omitted). But in this case,
   Anokwuru points only to his own incident as proof of a policy of deliberate
   indifference. Cf. Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th Cir.




                                          11
Case: 20-20295     Document: 00515782144            Page: 12   Date Filed: 03/16/2021

                                     No. 20-20295


   1984) (citations omitted) (noting that “[i]solated violations are not the
   persistent, often repeated, constant violations that constitute custom and
   policy”).   Granted, in certain limited cases, a plaintiff “may establish
   deliberate indifference” through “a single incident.” Burge v. St. Tammany
   Parish, 336 F.3d 363, 372 (5th Cir. 2003) (citation omitted). But Anokwuru’s
   allegations do not pass muster under this narrow exception because the
   single-incident exception is generally reserved for those egregious cases in
   which the state actor was provided no training whatsoever. See Peña v. City
   of Rio Grande City, 879 F.3d 613, 624 (5th Cir. 2018). In sum, Anokwuru has
   not plausibly alleged that the City’s training practices were inadequate or that
   the City was deliberately indifferent to Anokwuru’s rights. We therefore
   affirm the district court’s dismissal of this claim.
                                          B.
          Turning to his procedural arguments, Anokwuru first asserts the
   district court erred by denying his fourth request to amend his complaint.
   Under Rule 15, “[a] party may amend its pleading once as a matter of course
   . . . 21 days after service of a motion under Rule 12(b)[.]” Fed. R. Civ. P.
   15(a)(1)(B). If not amended within 21 days, “a party may amend its pleading
   only with the opposing party’s written consent or the court’s leave.” Fed.
   R. Civ. P. 15(a)(2). We review the denial of leave to amend for abuse of
   discretion. Lewis, 252 F.3d at 356.
          “Although Rule 15(a) requires the district court to grant leave to
   amend freely, leave to amend is in no way automatic.” Body by Cook, Inc. v.
   State Farm Auto. Ins., 869 F.3d 381, 391 (5th Cir. 2017) (cleaned up). “The
   district court is entrusted with the discretion to grant or deny a motion to
   amend and may consider a variety of factors including undue delay, bad faith,
   or dilatory motive on the part of the movant, repeated failures to cure
   deficiencies by amendments previously allowed, undue prejudice to the
   opposing party . . . , and futility of the amendment.” Marucci Sports, L.L.C.
   v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014).




                                          12
Case: 20-20295       Document: 00515782144           Page: 13   Date Filed: 03/16/2021

                                      No. 20-20295


            Anokwuru contends that he did not act with undue delay, bad faith, or
   dilatory motive when he moved for leave to amend for a fourth time. That
   may well be, but “[d]enying a motion to amend is not an abuse of discretion
   if allowing an amendment would be futile.” Marucci, 751 F.3d at 378. And
   we fail to see how Anokwuru’s proposed fourth amended complaint was not
   futile. He presented no new factual allegations or additional claims. To the
   contrary, the fact section of the fourth amended complaint is an identical
   recital of that in his third amended complaint. The only variance between
   the two pleadings is the addition of a few immaterial paragraphs in support of
   his false arrest and malicious prosecution claims.
            Beyond that, Anokwuru was afforded repeated opportunities to cure
   the deficiencies in his pleadings. This instance marked his fifth attempt to
   assert viable claims. See Heinze, 971 F.3d at 485. Plainly, Anokwuru thus had
   every opportunity fully to plead his best case by the time he was granted leave
   to file his third amended complaint. Brewster v. Dretke, 587 F.3d 764, 768 (5th
   Cir. 2009). We are therefore satisfied that the district court did not abuse its
   discretion in denying his fourth request for leave to amend.
                                           C.
            Finally, Anokwuru asserts that the district court erred by dismissing
   sua sponte his constitutional claims against Officer Francis. We review the
   dismissal de novo. Carroll v. Fort James Corp., 470 F.3d 1171, 1173 (5th Cir.
   2006).
            A district court may dismiss sua sponte a complaint for failure to state
   a claim “as long as the procedure employed is fair.” Davoodi v. Austin Indep.
   Sch. Dist., 755 F.3d 307, 310 (5th Cir. 2014) (internal quotation marks and
   citation omitted). Generally, “fairness in this context requires both notice of
   the court’s intention and an opportunity to respond.” Id. (citing Lozano v.
   Ocwen Fed. Bank, FSB, 489 F.3d 636, 643 (5th Cir. 2007)). At times, we will
   uphold a dismissal sua sponte without requiring notice, “as long as the
   plaintiff has alleged his best case.” Lozano, 489 F.3d at 643 (internal




                                           13
Case: 20-20295     Document: 00515782144            Page: 14   Date Filed: 03/16/2021

                                     No. 20-20295


   quotation marks and citation omitted). We have reasoned that “[a]t some
   point a court must decide that a plaintiff has had fair opportunity to make his
   best case[, and] if, after that time, a cause of action has not been established,
   the court should finally dismiss the suit.” Jacquez v. Procunier, 801 F.2d 789,
   792 (5th Cir. 1986).
          Anokwuru relies on a single case, Davoodi, for the proposition that his
   claims against Officer Francis were unfairly dismissed. In that case, the
   plaintiff sued his former employer in state court, asserting claims of
   discrimination, retaliation, and intentional infliction of emotional distress.
   Davoodi, 755 F.3d at 308. Following removal, the defendant filed a partial
   motion to dismiss, seeking to dismiss all claims but one. Id. at 309. The
   district court granted the defendant’s partial motion to dismiss and then
   dismissed sua sponte the plaintiff’s remaining claim. Id. On those facts, we
   reversed the district court’s dismissal because the plaintiff “had no notice or
   opportunity to be heard before the district court issued its order of
   dismissal.” Id. at 310.
          Davoodi is easily distinguishable. Here, Anokwuru received both
   notice and ample opportunity to respond prior to the district court’s
   dismissal of his claims. Over the course of this action, the City filed a series
   of dispositive motions and supporting memoranda, and it similarly opposed
   Anokwuru’s serial motions for leave to amend his complaint. Anokwuru
   responded to the City’s motions, either through responsive briefing or by
   moving for leave to amend his complaint (which led to thorough briefing by
   the parties as well). While we recognize that Officer Francis was not formally
   added as a party to the suit until the third amended complaint, we find this
   motions practice significant because the gravamen of Anokwuru’s complaint
   remained the same throughout the litigation. Further, before the district
   court adopted the magistrate judge’s recommendations, which included
   dismissal of the claims against Officer Francis, Anokwuru timely filed
   objections to those recommendations.         In those objections, Anokwuru




                                          14
Case: 20-20295     Document: 00515782144             Page: 15   Date Filed: 03/16/2021

                                      No. 20-20295


   acknowledged that the court was considering dismissal of all of his claims.
   Therefore, it is undisputed Anokwuru received notice and the opportunity to
   oppose dismissal of these claims, and the district court undoubtedly had the
   benefit of the parties’ arguments pro and con before the court entered final
   judgment. See Lozano, 489 F.3d at 641.
          But even if Anokwuru had not received notice of the district court’s
   intention to dismiss his claims against Officer Francis, the dismissal would
   nevertheless stand because Anokwuru had a fair opportunity to plead his best
   case before the dismissal. See Jacquez, 801 F.2d at 792. In a similar (though
   nonprecedential) case, we upheld a district court’s dismissal sua sponte of the
   claims at issue after observing that the plaintiff had been given four
   opportunities to correct the deficiencies in the complaint.          Real Est.
   Innovations, Inc. v. Hous. Ass’n of Realtors, Inc., 422 F. App’x 344, 352 (5th
   Cir. 2011). Here, Anokwuru was also given four opportunities to plead his
   case: the original complaint (filed June 19, 2019); first amended complaint
   (filed September 30, 2019); proposed second amended complaint (filed with
   a motion for leave to amend October 24, 2019); and his third amended
   complaint (filed March 5, 2020). Accordingly, the district court did not err
   in denying his fifth attempt to plead his claims and then dismissing the
   operative third amended complaint in its entirety.
                                  *        *         *
          For the foregoing reasons, the district court’s judgment is
                                                                   AFFIRMED.




                                           15